DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1, 6, 7, 8, and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makino et al. US 8292650 (“Makino”).  Regarding claim 1, Makino discloses a connector assembly, comprising: 
a first connector 10 including a first connector body 11, and a shaft 19 connected to the first connector body; 
a lever 60 rotatably connected to the shaft and selectively fixable to the first connector body in a caught state (figure 1); and 
a second connector including: a second connector body (40, including terminals 50) insertable into the first connector body; 
a releasing element 46 defined on the second connector body for releasing the lever from the caught state; 
and a biasing element 45 defined on the second connector body for rotating the lever after being released from the caught state.  In particular, as shown in figure 1, when the first and second connectors are moved toward each other in the mating direction, element 45 is press against the oblique surface of the groove at 69 causing the lever to rotate counterclockwise. 
Per claim 6, the biasing element comprises a main protrusion (one cam follower 45) protruding from the second connector body and adapted to apply a force on the lever.
Per claim 7, the lever comprises a main guide (one groove 67) receiving the main protrusion.
Per claim 8, with the second connector body inserted into the first connector body, the main protrusion rotates the lever and enters the main guide in a state in which the lever is rotated at a predetermined angle.
Per claim 10, the second connector further comprises an auxiliary protrusion (the second cam follower 45) protruding from the second connector body at a position spaced apart from the main protrusion.
Per claim 11, the lever comprises an auxiliary guide (second groove 67, opposite the first groove) receiving the auxiliary protrusion.
Per claim 12, the second connector further comprises a connector head 44 protruding from the second connector body at a position spaced apart from the releasing element, the lever being caught by the connector head in a state in which the second connector is inserted into the first connector.
Per claim 13, Makino discloses a connector assembly, comprising:
a first connector 10 including a first connector body 11 defining a catch 17; and
a lever 60 rotatably connected to the first connector body between a first caught state (figure 1), in which the lever engages with the catch for fixing the lever relative to the first connector body, and a fully opened state (figure 4, the partial lock 64 is released from or opened from the engagement portion 17).
Per claim 14, there is a second connector including a second connector body 40 mateable with the first connector body and a first protrusion (one follower 45) for rotating the lever to a fully opened state after being released from the first caught state.
Per claim 15, the lever comprises a first guide (a first groove 67) receiving the first protrusion.
Per claim 16, there is a releasing element 46 defined on the second connector body for releasing the lever from the first caught state as the first connector is mated with the second connector.
Per claim 17, the second connector further comprises a second protrusion (opposite follower 45) at a position spaced apart from the first protrusion.

Claims 13  and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiga US 7137835.   
Per claim 13, Shiga discloses a connector assembly, comprising:
a first connector 1 including a first connector body (10, 50) defining a catch 54; and
a lever 60 rotatably connected to the first connector body between a first caught state (figure 3), in which the lever engages with the catch for fixing the lever relative to the first connector body, and a fully opened state (figure 9, the lock 65 is released from or opened from the projection 54).
Per claim 20, the lever comprises: 
a pair of lever bodies 61 rotatably connected to the first connector body;
a lever cover 62 connecting the pair of lever bodies; and a lever arm 90 extending from the lever cover and adapted to be caught on the first connector body. 

Claims 1, 2,  5, 6, 7, 8, 10, 11, 14, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shiga US 7137835. 
Per claim 1, Shiga discloses a connector assembly, comprising: 
a first connector 1 including a first connector body (10, 20), and a shaft 52 connected to the first connector body; 
a lever 60 rotatably connected to the shaft and selectively fixable to the first connector body in a caught state (figures 1-4); and 
a second connector (see e.g. col. 8, lines 55-67) including: inherently, a second connector body insertable into the first connector body (note that the second connector body must be inserted into the first connector body in order to flex the latch arms 65 outwardly, col. 8, lines 55-67); 
a releasing element (col. 8, line 62) defined on the second connector body for releasing the lever from the caught state; 
and a biasing element C defined on the second connector body for rotating the lever after being released from the caught state.  In particular, as shown in figure 4, when the first and second connectors are moved toward each other in the mating direction, follower C is press against the oblique surface of the groove 64 causing the lever to rotate counterclockwise. 
To the extent that arguably necessary elements of the second connector are not explicitly disclosed, the examiner takes Official notice that connectors such as taught in Shiga, and including the structures of the second connector were known.  It would have been obvious to configure the second connector as was known in the art to mate with the first connector.  The reason for doing so would have been to use the device as intended.
Per claim 2, the lever comprises: a pair of lever bodies 61 rotatably connected to the shaft; a lever cover 62 connecting the pair of lever bodies; and a lever arm 90 extending from the lever cover and adapted to be caught on the first connector body (at 80).
Per claim 5, the lever arm comprises: an arm body (see portion extending from portion 62 in figure 8) extending from the lever cover; and an arm head (91, 92) protruding from the arm body and adapted to be caught on the first connector body.
Per claim 6, the biasing element comprises a main protrusion (one cam follower C) protruding from the second connector body and adapted to apply a force on the lever.
Per claim 7, the lever comprises a main guide (one groove 64) receiving the main protrusion.
Per claim 8, with the second connector body inserted into the first connector body, the main protrusion rotates the lever and enters the main guide in a state in which the lever is rotated at a predetermined angle.
Per claim 10, the second connector further comprises an auxiliary protrusion (the inherent second cam follower C) protruding from the second connector body at a position spaced apart from the main protrusion.
Per claim 11, the lever comprises an auxiliary guide (second groove 64, opposite the first groove) receiving the auxiliary protrusion.

Regarding claim 14, Shiga discloses a second connector (see e.g. col. 8, lines 55-67) including: inherently, a second connector body mateable with the first connector body (note that the second connector body must be inserted into the first connector body in order to flex the latch arms 65 outwardly, col. 8, lines 55-67); 
and a first protrusion C for rotating the lever to a fully opened state after being released from the first caught state.   In particular, as shown in figure 4, when the first and second connectors are moved toward each other in the mating direction, follower C is press against the oblique surface of the groove 64 causing the lever to rotate counterclockwise. 
To the extent that arguably necessary elements of the second connector are not explicitly disclosed, the examiner takes Official notice that connectors such as taught in Shiga, and including the structures of the second connector were known.  It would have been obvious to configure the second connector as was known in the art to mate with the first connector.  The reason for doing so would have been to use the device as intended.
Per claim 15, the lever comprises a first guide (a first groove 64) receiving the first protrusion.
Per claim 16, there is a releasing element (col. 8, line 62) defined on the second connector body for releasing the lever from the first caught state as the first connector is mated with the second connector.
Per claim 17, the second connector further comprises a second protrusion (opposite follower C) at a position spaced apart from the first protrusion.

Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shiga in view of Yamaoka US 7255581.  Regarding claim 3, Shiga does not explicitly disclose a rib as claimed.  Yamaoka disclose a lever connector including the releasing element 32 comprises a rib protruding from the second connector body for applying a pressure to release the lever lock.  It would have been obvious to provide a rib on the Shiga second connector, as taught in Yamaoka, to release the latch arms 65.  The reason for doing so would have been to release the latch arms 65.
Per claim 4, the rib acts on the lever arm in a second direction (flexing the latch arms outwardly) intersecting with a first direction (the mating direction of the connectors) while the second connector body is inserted into the first connector body in the first direction.

Allowable Subject Matter
Claims 9, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833